Citation Nr: 0712788	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than July 24, 2003, 
for the grant of service connection for a left eye 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted the veteran entitlement to service 
connection for a left eye disability effective from July 24, 
2003.  The veteran continues to disagree with the effective 
date assigned for this grant.

This issue was remanded for further development in July 2006.  
That development having been completed, this claim now 
returns before the Board.


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for a left eye disability on July 24, 
2003.

2.  The veteran was eventually granted service connection for 
a left eye disability from the date of his claim, July 24, 
2003.

3.  There is no evidence of record which indicates that the 
veteran at any time prior to July 24, 2003, filed a claim of 
entitlement to service connection for a left eye disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 
2003, for the grant of service connection for a left eye 
disability, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in August 2006.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The August 2006 letter satisfied the notice requirments under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2006).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2006).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).  

In this case, the evidence of record clearly shows that the 
veteran filed a claim for service connection for a left eye 
disability on July 24, 2003, and was granted service 
connection from that date.  There is no indication in the 
record that the veteran filed, at any other time, any formal 
or informal claim for service connection for this disability.  
As such, the Board finds that the RO properly determined that 
the effective date of the veteran's claim was the date of his 
claim, the latter of the date of claim or the date of 
entitlement arose.

The veteran argues, in his hearing testimony before the Board 
in January 2005, as well as in statements from himself, his 
wife, and his sister, that he attempted to initiate a claim 
for service connection for pertinent disability in the early 
1970s, however, he states that he was told at the time that 
he would be ineligible for such benefits.  The veteran 
reported that he filled out initial paperwork at that time 
for a claim, however, he was told he would not be eligible 
and the paperwork was returned to him.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties. See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

The ROs in Muskogee and Wichita were contacted in an attempt 
to discover any earlier claims filed by the veteran; none 
were found.  The Board does not find that the veteran has 
submitted clear evidence that any VA employees failed to 
properly discharge their official duties; in this regard, 
while the veteran has repeatedly stated that he did not file 
a claim earlier because he had been told by a VA official 
that such claim was not warranted, the Board notes that there 
is no objective evidence of record indicating that this 
exchange occurred.  Furthermore, the evidence of record does 
appear to show that VA employees did properly discharge their 
official duties in regards to the veteran's education 
benefits.  As such, the Board does not find clear evidence of 
record indicating that any VA employee failed to assist the 
veteran in filing a claim, or misinformed the veteran 
regarding the filing of a claim, at any time prior to July 
2003.

As such, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran is 
entitled to an earlier effective date for the grant of 
service connection for a left eye disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than July 24, 2003, 
for the grant of service connection for a left eye 
disability, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


